
	

114 HR 3610 IH: Puerto Rico Investor Protection Act of 2015
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3610
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2015
			Ms. Velázquez (for herself, Ms. Maxine Waters of California, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Investment Company Act of 1940 to terminate the exemption of companies located in
			 Puerto Rico, the Virgin Islands, and any other possession of the United
			 States.
	
	
 1.Short titleThis Act may be cited as the Puerto Rico Investor Protection Act of 2015. 2.Termination of exemptionSection 6(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a)) is amended by striking paragraph (1).
		
